TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00576-CR



                                    Martin Aleman, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF COMAL COUNTY, 22 JUDICIAL DISTRICT
         NO. CR2002-246, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In 2002, a jury convicted appellant Martin Aleman of the offense of aggravated

robbery, and the district court sentenced him to sixty years’ imprisonment. This Court affirmed the

judgment of conviction on appeal.1 Earlier this year, Aleman filed with the district court a pro se

“motion for relief from judgment,” which is in substance a motion for judgment nunc pro tunc, as

it seeks to correct what Aleman claims are clerical errors in the judgment.2 The district court denied

the motion. Aleman has filed a notice of appeal from the district court’s order.

                In response, the State has filed a motion to dismiss the appeal, arguing that we

lack jurisdiction to review the district court’s order. We agree. “The standard for determining




       1
         See Aleman v. State, No. 03-02-00651-CR, 2004 Tex. App. LEXIS 3162
(Tex. App.—Austin Apr. 8, 2004, no pet.).
       2
           See Blanton v. State, 369 S.W.3d 894, 897-98 (Tex. Crim. App. 2012).
jurisdiction is . . . whether the appeal is authorized by law.”3 In criminal cases, an appeal is

authorized only when a trial court “enters a judgment of guilt or other appealable order.”4 An order

denying a judgment nunc pro tunc is not an appealable order.5 Accordingly, we grant the State’s

motion and dismiss the appeal for want of jurisdiction.



                                                   ____________________________________________

                                                   Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: October 29, 2014

Do Not Publish




           3
               Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (citing Tex. Const. art. V,
§ 6(a)).
           4
               Tex. R. App. P. 25.2(a)(2); see also Tex. Code Crim. Proc. art. 44.02.
           5
           See Abbott, 271 S.W.3d at 697; State v. Ross, 953 S.W.2d 748, 752 (Tex. Crim.
App. 1997); Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.);
Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, no pet.); Allen v. State, 20 S.W.3d
164, 165 (Tex. App.—Texarkana 2000, no pet.); see also Suarez v. State, No. 03-14-00477-CR,
2014 Tex. App. LEXIS 10635, at *1 (Tex. App.—Austin Sept. 25, 2014, no pet. h.) (dismissing
appeal in similar case).

                                                      2